DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This communication is in response to applicant’s amendment filed on 06/01/2022. Claims 21-23, 25-26, 28-39, and 41 are amended. Claims 1-20, and 40 are cancelled.  Claims 21-39, and 41 are pending.
Terminal Disclaimer

The terminal disclaimer filed on 09/07/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent application No. 15911972 have been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 21-39, and 41 are allowed.
The following is an examiner’s statement of reasons for allowance:
The present invention relates to information source agent systems and methods for distributed content storage and management using content signatures that use file identicality properties are provided. A data management system is provided that includes a content engine for managing the storage of file content, a content signature generator that generates a unique content signature for a file processed by the content engine, a content signature comparator that compares content signatures and a content signature repository that stores content signatures. Information source agents are provided that include content signature generators and content signature comparators. Methods are provided for the efficient management of files using content signatures that take advantage of file identicality properties. Content signature application modules and registries exist within information source clients and centralized servers to support the content signature methods.
This communication warrants No Examiner's Reason for Allowance, Patent Board Decision make evident the reasons for allowance, satisfying the "record as a whole" provision
of the rule 37 CFR 1.104(e). Specifically, the substance of applicant's Arguments/Remarks filed
on 06/01/2022 pages 10-12 are persuasive; as such the reasons for allowance are in all
probability evident from the record and no statement is deemed necessary (see MPEP
1302.14).
Any comments Applicants considers necessary must be submitted no later than
the payment of the Issue Fee and to avoid processing delays, should preferable
accompany the Issue Fees. Such submission should be clearly labeled "Comments on
Statement of Reasons for Allowance". In event of any post-allowance papers (e.g. IDS,
312 amendment, petition, etc.), Applicant is exhorted to mail papers to the Production
Control branch in Publications or faxed to post-allowance papers correspondence
branch at (703) 308-5864 to expedite issuing process or call PUB's Customer Service if
any questions at (703) 305-8497.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHRIAR ZARRINEH whose telephone number is (571)272-1207. The examiner can normally be reached Monday-Friday, 8:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge Ortiz-Criado can be reached on 571-272-7624. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAHRIAR ZARRINEH/Examiner, Art Unit 2496